                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ELIZA ABEYTA,

              Plaintiff,

v.                                                            CV No. 18-928 CG/LF

UNITED STATES OF AMERICA, et al.,

              Defendants.

       ORDER VACATING PRETRIAL CONFERENCE AND NON-JURY TRIAL

       THIS MATTER is before the Court upon notice that this case has settled, (Doc. 38). IT

IS HEREBY ORDERED that the Pretrial Conference currently scheduled for February 3, 2020,

is VACATED. IT IS FURTHER ORDERED that the Non-Jury Trial scheduled to begin March 16,

2020 is VACATED. All trial scheduling deadlines associated with the Court’s Order Setting

Pretrial Conference and Non-Jury Trial, (Doc. 30), are hereby VACATED.

       IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
